ON CONFESSION OF ERROR
SHEPHERD, J.
Enrique Lopez-Mendez appeals from the trial court’s denial of his Florida Rule of Criminal Procedure 3.800 motion. *258Based upon Appellee’s proper and commendable confession of error and our independent review of the record, we reverse with directions to the trial court to vacate that portion of Mendez’s sentence on Count I which mandates he serve a twenty-five year minimum mandatory under the 10/20 Life statute, see § 775.087(2)(a)3, Fla. Stat. (1999), and remand for imposition of a twenty-year minimum mandatory. See § 775.087(2)(a)2, Fla. Stat. (1999).
In all other respects, we affirm.
Affirmed in part, reversed in part, and case remanded with directions.